UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported: March 19, 2014 GulfSlope Energy, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51638 16-1689008 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2500 CityWest, Suite 800 Houston, Texas77042 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code:(281) 918 4100 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 8.01 Other Events GulfSlope Energy, Inc.(“GulfSlope”) was high bidder on 22 out of 23 bids in offshore lease sale 231, central Gulf of Mexico, conducted by the Bureau of Ocean Management (BOEM).The sum of GulfSlope’s high bids was $7,843,642.GulfSlope bid on all blocks at 100% working interest.All bid blocks are located on the outer shelf and upper slope of the offshore Gulf of Mexico, in water depths of less than 1000 feet. The blocks with high bids are: 1. Vermilion South Addition Block 375 2. Vermilion South Addition Block 393 3. Garden Banks Area Block 173 4. South Marsh Island South Addition Block 183 5. South Marsh Island South Addition Block 187 6. Eugene Island South Addition Block 371 7. Eugene Island South Addition Block 378 8. Eugene Island South Addition Block 390 9. Eugene Island South Addition Block 395 Eugene Island South Addition Block 397 Ship Shoal South Addition Block 282 Ship Shoal South Addition Block 328 Ship Shoal South Addition Block 335 Ship Shoal South Addition Block 336 Ship Shoal South Addition Block 348 Ewing Bank Area Block 870 Ewing Bank Area Block 904 Ewing Bank Area Block 914 Ewing Bank Area Block 948 Green Canyon Area Block 4 Green Canyon Area Block 5 Grand Isle South Addition 103 All bids are subject to review and final approval by the BOEM, which may take up to 120 days before award decision, and there can be no assurance of receiving BOEM approval. Item 9.01 Financial Statements and Exhibits (c)Exhibits The following exhibits are to be filed as part of this Form 8-K: EXHIBIT NO. IDENTIFICATION OF EXHIBIT Press release dated March 19, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:March 24, 2014 GULFSLOPE ENERGY, INC. By: /s/ John N. Seitz John N. Seitz, Chief Executive Officer
